Citation Nr: 1129431	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-16 179	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as secondary to service-connected sinusitis and rhinitis.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board remanded the Veteran's claim for additional development in May 2006, February 2008, March 2010, and April 2011.  The Veteran testified at hearings before the Board in February 2006 and October 2007.  

The issues of entitlement to specially adapted housing and entitlement to a total rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is unfortunately again necessary before a decision on the merits of the claim can be reached.  

The Board last remanded the Veteran's claim in April 2011 to obtain a VA respiratory examination and medical opinion.  The Veteran's claims file is voluminous and consists of eight large volumes and one temporary file folder.  Following an exhaustive review of all volumes and the temporary file folder, the Board has determined that the April 2011 VA examination has either not been completed or the examination report was not associated with the claims file when it was returned to the Board by the Appeals Management Center.  

Following the April 2011 Board remand, the Appeals Management Center sent correspondence to the Veteran dated in April 2011 and informed him that arrangements were being made for him to be scheduled for an examination for his claim of entitlement to service connection for a respiratory disability.  A compensation and pension examination inquiry contained in the claims file reveals that an examination request for the respiratory disability claim was initiated on April 12, 2011.  However, no examination report or supplemental statement of the case follows that request in the claims files.  The only other document dated after that examination request is a letter to the Veteran from the Board dated in June 2011 informing the Veteran that his case was returned to the Board's docket.  Consequently, the Board finds that remand is necessary in order to either obtain a copy of any VA respiratory examination report which has been conducted since the April 2011 Board remand or to schedule the Veteran for an examination.  

VA treatment reports dated through May 2010 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated since May 2010.

2.  Obtain a copy of any VA respiratory examination report which has been conducted since April 2011.  If the Veteran was not afforded a VA respiratory examination since April 2011, he should be scheduled for that examination to determine whether there is any relationship between any current respiratory disability and the Veteran's service or his service-connected sinusitis and rhinitis.  The examiner should review the claims file and the examination report should note that review.  The examiner should diagnose all respiratory disabilities.  Thereafter, the examiner should provide an opinion whether it is as least as likely as not (50 percent probability or greater) that any current respiratory disability was incurred during the Veteran's service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or probability or greater) that any current respiratory disability, to include chronic obstructive pulmonary disease, has been caused or aggravated by his service-connected sinusitis or rhinitis.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  A rationale for any opinions expressed should be provided.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


